927 So. 2d 170 (2006)
GREAT AMERICAN INSURANCE COMPANY, Appellant,
v.
JALARAM, INC. OF STARKE, d/b/a Edwards Grocery Store, Appellee.
No. 1D06-0123.
District Court of Appeal of Florida, First District.
April 27, 2006.
*171 Lee Craig and Anthony J. Russo of Butler Pappas Weihmuller Katz Craig LLP, Tampa, for Appellant.
Robert D. Fingar of Frank & Gramling, Tallahassee, for Appellee.
PER CURIAM.
Having considered the "Appellant, Great American Insurance Company's, Motion to Determine Jurisdiction to Consider Appeal," filed on March 3, 2006, as well as the appellee's response thereto, filed on March 20, 2006, and the appellant's reply to the response, filed on March 29, 2006, the appellant's motion is hereby GRANTED. The Court finds that the order on appeal is not an appealable final order. Compare McQuaig v. Wal-Mart Stores, Inc., 789 So. 2d 1215 (Fla. 1st DCA 2001), with Benton v. Moore, 655 So. 2d 1272 (Fla. 1st DCA 1995). Specifically, the order on appeal fails to enter judgment or otherwise provide unequivocal language of finality clearly indicating the trial court's intention to bring an end to the judicial labor below. See Monticello Ins. Co. v. Thompson, 743 So. 2d 1215 (Fla. 1st DCA 1999). Accordingly, this appeal is hereby dismissed without prejudice to appellant's right to file a timely notice of appeal once a final order is rendered.
WEBSTER, DAVIS, and LEWIS, JJ., Concur.